Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on 24 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 March 2022.
	Claims 1-11 are under prosecution.
Information Disclosure Statement
3.	The Information Disclosure Statement filed 11 December 2019 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
4.	The use of trade names or marks used in commerce (including but not necessarily limited to Biacore), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claim 1 (upon which claims 2-11 depend) is indefinite in each of the following:
I.	The recitation “CNM.” “CNM” is an acronym, and the meanings of acronyms may change over time.  
It is also noted that each of claims 2, 6, and 8-11 contains the same acronym.
It is suggested that Applicant amend the claims to only recite a specific compound.  Applicant is also strongly cautioned against the introduction of new matter when amending the claims.
As noted in the Requirement for Restriction mailed 18 February 2022, the acronym is interpreted as being limited to the definition provided in paragraph 0013 of the instant specification; i.e., a carbon nanomembrane, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “CNM” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000); see MPEP 2111).
II.	The term “low-molecular weight” in claim 1 is a relative term which renders the claim indefinite. The term “low-molecular weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
B.	The term “strong” in claim 2 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
C.	Claim 3 is indefinite in each of the following:
I.	The term “low energy” in claim 3 is a relative term which renders the claim indefinite. The term “low energy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
II.	It is unclear if the term “low energy” only applies to electrons, or if it applies to the other radiation listed (e.g., low energy x-rays, etc.).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turchanin et al (Adv. Mater., vol. 28, pages 6075-6013, published online 9 June 2016) and Martin et al (Bioconjug. Chem., vol. 19, pages 2375-2384, published online 18 November 2008) and, as applied to claims 4-5, as evidenced by Cruje et al (J. Nanomed. Res., vol. 1, pages 27-32, published 18 October 2012).
	Regarding claim 1, Turchanin et al teach methods for manufacturing carbon nanomembranes (Abstract) comprising providing a surface, in the form of a substrate, and substrate and providing a SAM, (i.e., a self-assembled monolayer) of a low molecular weight aromatic precursor molecule, in the form 4’-nitro-1,1’-biphenyl-4-thiol crosslinking the layer by exposing to radiation and converting the nitro groups into amine groups (page 6080, column 2).  Turchanin et al also teach the crosslinking is lateral (Section 2.6), and that the methods have the added advantage of utilizing a universal scheme for producing mechanically stable, functional carbon nanomembranes  for nanopatterning proteins (Abstract).  Thus, Turchanin et al teach the known techniques discussed above.   
	Turchanin et al also teach the surface comprises an amino group (page 6080, column 2), as well as the attachment of protein molecules (Section 4.4).
Turchanin et al do not each reacting amide groups with a linker terminating with an azide.
	However, Martin et al teach methods wherein amine-bearing surfaces are reacted with linkers (i.e., spacers) terminating in azides (e.g., Scheme 1).  Martin et al also teach the azides have the added advantage of allowing for highly chemoselective functional group tolerant reactions that are ideal for the conjugation of macromolecules (page 2378, last paragraph-paragraph 2379, first paragraph).  Thus, Martin et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Turchanin et al and Martin et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of utilizing a universal scheme for producing mechanically stable, functional carbon nanomembranes for nanopatterning proteins explicitly taught by Turchanin et al (Abstract) as well as utilizing a functional group allowing for highly chemoselective functional group tolerant reactions that are ideal for the conjugation of macromolecules as explicitly taught by Martin et al (page 2378, last paragraph-paragraph 2379, first paragraph).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Turchanin et al and Martin et al could have been combined with predictable results because the known techniques of Turchanin et al and Martin et al predictably result in useful functional groups for attachment of molecules to surfaces.
Regarding claim 2, the method of claim 1 is discussed above.  Martin et al teach the amine is a good functional handle for reactions with N-hydroxysuccinimde groups (page 2378, last paragraph), which are on the linker (Scheme 1).  A review of the specification yields no limiting definition of a “strong” amine-reactive group.  The N-hydroxysuccinimde group is therefore deemed a “strong” amine reactive group, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “strong” amine-reactive group (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
	Regarding claim 3, the method of claim 1 is discussed above.  Turchanin  et al teach the crosslinking uses low energy electrons (page 6080, column 2).
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have further found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed “low energy” electrons merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claims 4-5, the method of claim 1 is discussed above. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
Martin et al teach the linker comprises an NHS group, an azide, and two ethylene glycol units (Scheme 1).  Cruje et al teach each ethylene glycol (i.e., PEG monomer) unit is 0.35 nm (page 28, first paragraph).  Thus, the length of the two glycol units is only 0.7 nm, and the rest of the linker is believed to be less than 2.7 nm.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claim 6, the method of claim 1 is discussed above. Turchanin et al teach the packing density and order in the nanomembrane is determined by the parenting monolayer, and that a mixed monolayer has mixed surface functions (page 6080, column 2).  Turchanin et al further teach groups that have nitro groups (page 6080, column 2), as well as groups lacking nitro groups (e.g., Figure 2).  Thus, it would have been obvious to have a mixed monolayer with precursors having nitro groups and precursors not having nitro groups.
It is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.   Thus, forming the mixed self-assembled monolayer at any point in the method is obvious.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claim 7, the method of claim 1 is discussed above.   Turchanin et al teach the precursor molecules form a self-assembled monolayer (i.e., SAM; page 6080, column 2).
Alternatively, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, forming the self-assembled monolayer at any point in the method is obvious.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claim 8, the method of claim 1 is discussed above.   Turchanin et al teach the thickness of the nanomembrane is 1 nm (Abstract), which is in the claimed range.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
	Regarding claim 9, the method of claim 1 is discussed above.  Turchanin et al teach the deposition of mixed self-assembled monolayers by lithography (page 6076, column 1), as well as chemical pattering of the monolayer so that the amines are only present in certain locations (e.g., Figure 11).  Thus, upon reaction with the linker of Martin et al, the azides are only found at the positions formerly occupied by the patterned amines.
	Regarding claim 10, the method of claim 1 is discussed above.  Turchanin et al also teach coupling a receptor (page 6100, column 2), also referring to Section 2.5, which discussed proteins.  Thus, proteins that are receptors are obvious.  


10.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Turchanin et al (Adv. Mater., vol. 28, pages 6075-6013, published online 9 June 2016) and Martin et al (Bioconjug. Chem., vol. 19, pages 2375-2384, published online 18 November 2008) as applied to claim 1 above, and further in view of Jeong et al (U.S. Patent Application Publication No. US 2012/0128536 A1, published 24 May 2012).
It is noted that while claim 10 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 10-11, the method of claim 1 is discussed above in Section 8.
	While Martin et al teach the azides are used in click chemistry (page 2379, second column), neither Turchanin et al nor Martin et al teach capping of remaining azides (i.e., claim 11).
	However, Jeong et al methods using surfaces (i.e., substrates) having azides thereon, to which proteins are attached (i.e., fixed) utilizing clock chemistry (paragraphs 0037 and 0041).  Jeong et al further teach receptors are attached (i.e., fixed) to the chip (i.e., claim 10; paragraph 0153), and that azides not used in the click reactions are capped (i.e., blocked) by addition of the azide reactive group propagyl alcohol (paragraph 0140; which is believed to be propargyl alcohol based on Figure 12), and that the methods have the added advantage of quenching any surface activity of free azides (i.e., N3; paragraph 0151).  Thus, Jeong et al teach the known techniques discussed above. 
It is reiterated that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
Jeong et al teach the surface is treated with 20 mol of the propargyl alcohol as a capping (i.e., blocking) agent (paragraph 0141), which is believed to be an excess of the capping agent, as paragraph 0151 clearly states that the azide (i.e., N3) groups are completely capped (i.e., protected) by the propargyl alcohol.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed excess merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
It would therefore have been obvious to a person of ordinary skill in the art to have further combined the method Turchanin et al and Martin et al with the teachings of Jeong et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of quenching any surface activity of free azides as explicitly taught by Jeong et al (paragraph 0151).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Jeong et al could have been applied to the methods of Turchanin et al and Martin et al with predictable results because the known techniques of Jeong et al predictably result in surfaces useful for coupling molecules thereto.
Conclusion
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634